DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono et al. US 2013/0050791 in view of Kitazawa et al. US 2017/0176743.
Regarding claim 1, Nakazono teaches an actuator (at least in Fig. 1: reflection element 1) comprising: an actuation object (Fig. 1 and para [0018]: mirror part 6); a first actuating beam (Fig. 1 and para [0018]: 103 and 203) supporting the actuation object (para [0018]: “frame 4 supported by meandrous vibrating parts 103 and 203, meandrous vibrating parts 105 and 205 connected with frame 4, and mirror part 6 supported by meandrous vibrating parts 105 and 205.”, which infers the mirror is indirectly support by 103 and 203); a fixing frame (Fig. 1: frame 2 including 102 and 202) supporting the first actuating beam (para [0018]: “Outer ends 103B and 203B of meandrous vibrating parts 103 and 203 are connected with and supported by portions 102 and 202 of frame 2”); a first actuation source (para [0022]: teaches piezoelectric actuators 9 of the second actuating beam 105 and 205; although the actuation source for the first actuating beam 103 and 203, are not shown explicitly in the drawing, in para [0050] it is clearly disclosed 
Nakazono fails to explicitly teach a wiring pattern for failure detection drawn on the actuating beam, a terminal of the wiring pattern for failure detection being disposed on the fixing frame.
In the same field of endeavor, Kitazawa teaches an actuator (at least in Fig. 4) comprising a wiring pattern for failure detection drawn on the actuating beam, a terminal of the wiring pattern for failure detection being disposed on the fixing frame (Fig. 4 and para [0050]: teaches “the meandering deformable member 14a is employed, the detection-use line 20 may be also formed into a meandering pattern.”). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a failure detection wire pattern drawn on the actuation beam as taught by Kitazawa in order to regulate the operational performance of the optical device by early detection of any failure may occur during the operation of the optical device. 
Regarding claim 2, the combination of Nakazono teaches the actuator according to claim 1, and Nakazono further teaches wherein the first actuating beam (103 and 203) is formed of a plurality of first beams arranged side by side (see Fig. 1: there are plurality of beams 103 and 203 which are formed side by side), each of the first beams extending in a direction 
Regarding claim 4, the combination of Nakazono teaches the actuator according to claim 1, further comprising a movable frame (Fig. 1 and para [0018]: movable frame 4) surrounding a periphery of the actuation object (mirror 6); a second actuating beam (beams 105 and 205) supporting the actuation object (para [0018]: “mirror part 6 supported by meandrous vibrating parts 105 and 205.”), the second actuating beam (105 and 205) being connected to an inner periphery of the movable frame (para [0018]: “Outer ends 105B and 205B of meandrous vibrating parts 105 and 205 are connected with and supported by portions 104 and 204 of frame 4”); and a second actuation source (Fig. 3a and para [0022]: piezoelectric actuators 9) configured to cause the actuation object (mirror 6) to oscillate around a second axis (S1), by actuating the second actuating beam (para [0049]: “This structure allows vibration energy of meandrous vibrating parts 105 and 205 to transmit to mirror part 6, causing mirror part 6 to rotate back and forth about vibration axis S1”); wherein the actuation object (mirror 6) is supported by the first actuating beam (103 and 203) via the movable frame (frame 4) and the second actuating beam (105 and 205) (see also Fig. 1). 
Regarding claim 7, the combination of Nakazono teaches the actuator according to claim 4, and Nakazono further teaches wherein the second actuating beam (105 and 205) is formed of a plurality of second beams arranged side by side (see Fig. 1: there are plurality of beams 105 and 205 which are formed side by side), each of the second beams extending in a direction orthogonal to the second axis (Fig. 1: depicts the plurality of beams 105 and 205 are 
Regarding claim 9, the combination of Nakazono teaches the actuator according to claim 2, and Nakazono teaches further comprising a second actuating beam (beams 105 and 205) supporting the actuation object (para [0018]: “mirror part 6 supported by meandrous vibrating parts 105 and 205.”), the second actuating beam being formed of a plurality of second beams arranged side by side (see Fig. 1: there are plurality of beams 105 and 205 which are formed side by side), each of the second beams extending in a direction orthogonal to a second axis (Fig. 1: depicts the plurality of beams 105 and 205 are extended perpendicular to S1); and a second actuation source (Fig. 3a and para [0022]: piezoelectric actuators 9) configured to cause the actuation object (mirror 6) to oscillate around the second axis (S1), by actuating the second actuating beam (para [0049]: “This structure allows vibration energy of meandrous vibrating parts 105 and 205 to transmit to mirror part 6, causing mirror part 6 to rotate back and forth about vibration axis S1”); wherein each of the second beams is linked together to form a meander shape as a whole (para [0018]: teaches beams 105 and 205 are meandrous). 
Regarding claim 13, the combination of Nakazono teaches the actuator according to claim 1, but Nakazono fails to teach wherein a function-specific device is provided on the first wiring pattern for failure detection. However, in the same field of endeavor, Kitazawa teaches a function-specific device (current detection device 20) is provided on the first wiring pattern (23w) for failure detection (para [0036]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide function-specific device in the wire as taught by Kitazawa in order to regulate the operational performance of the optical device by early detection of any failure may occur during the operation of the optical device. 
Regarding claim 14, the combination of Nakazono teaches a light scanning device (Fig. 1: teaches the actuator 1, and Fig. 4: further teaches the actuator 1 is for light scanning) comprising: a mirror (Fig. 1 and para [0018]: mirror part 6); a mirror supporting member (Fig. 1 and para [0018]: frame 4) supporting the mirror (mirror 6); an actuating beam (Fig. 1 and para [0018]: 103 and 203) supporting the mirror supporting member (para [0018]: “frame 4 supported by meandrous vibrating parts 103 and 203, meandrous vibrating parts 105 and 205 connected with frame 4, and mirror part 6 supported by meandrous vibrating parts 105 and 205.”, which infers the mirror is indirectly support by 103 and 203); a fixing frame (Fig. 1: frame 2 including 102 and 202) supporting the actuating beam (para [0018]: “Outer ends 103B and 203B of meandrous vibrating parts 103 and 203 are connected with and supported by portions 102 and 202 of frame 2”); an actuation source (para [0022]: teaches piezoelectric actuators 9 of the second actuating beam 105 and 205; although the actuation source for the first actuating beam 103 and 203, are not shown explicitly in the drawing, in para [0050] it is clearly disclosed the actuation source 9 for the first actuating beam 103 and 203 are similar to those of vibrating parts 105 and 205, thus actuator 9 are also first actuation source for first actuating beam 103 and 203) configured to cause the mirror supporting member to oscillate around a predetermined axis, by actuating the actuating beam (para [0050]: “Meandrous vibrating parts 103 and 203 have the structure and operation similar to those of meandrous vibrating parts 105 and 205. This allows frame 4 to rotate back and forth about vibration axis S2, thereby causing mirror part 6 to rotate back and forth about vibration axis S2 via frame 4.”).
Nakazono fails to explicitly teach a wiring pattern for failure detection drawn on the actuating beam, a terminal of the wiring pattern for failure detection being disposed on the fixing frame.
. 
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono and Kitazawa as applied to claim 1 above, and further in view of Nakazono et al. US 2014/0368896 (hereinafter Nakazono896).
Regarding claim 3, the combination of Nakazono teaches the actuator according to claim 1, but Nakazono fails to explicitly specify that wherein the first actuating beam is a torsion beam extending along the first axis. 
In the same field of endeavor, Nakazono896 teaches an actuator (Fig. 1) comprising an actuating beam (Fig. 1: 104) is a torsion beam (para [0065]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first actuating beam of Nakazono by utilizing the claimed torsion beam as taught by Nakazono896 in order to increase the resonance frequency of the mirror with the reduction of the length of the beam. 
Regarding claim 8, the combination of Nakazono teaches the actuator according to claim 4, but Nakazono fails to explicitly specify that wherein the second actuating beam is a torsion beam extending along the second axis. 
In the same field of endeavor, Nakazono896 teaches an actuator (Fig. 1) comprising an actuating beam (Fig. 1: 104) is a torsion beam (para [0065]). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the second actuating beam of Nakazono by utilizing the claimed torsion beam as taught by Nakazono896 in order to increase the resonance frequency of the mirror with the reduction of the length of the beam. 
Claims 5, 6 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono and Kitazawa as applied to claims 4, 9 above, and further in view of Tsukamoto US 2017/0214891.
Regarding claim 5, the actuator according to claim 4, except for wherein the first wiring pattern for failure detection is drawn on the first actuating beam and the second actuating beam. 
In the same field of endeavor, Tsukamoto teaches an actuator comprising a first and a second wiring for failure detection drawn on the actuation beams (para [0052], [0125], [0130] and [0132-0134] and Fig. 2: teaches first abnormality detector 50 to detect the abnormality of beams A4 and B4, and second abnormality detector 51 to 51 to detect any abnormality within the beams A1, A3, B1 and B3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a first and/or second wiring patter for failure detection drawn in the first and second actuating beam as taught by Tsukamoto in order to regulate the operational performance of the optical device by early detection of any failure may occur during the operation of the optical device. 

Regarding claim 6, the combination of Nakazono and Kitazawa teaches the actuator according to claim 4, except further comprising a second wiring pattern for failure detection drawn on the first actuating beam and the second actuating beam, a terminal of the second wiring pattern for failure detection being disposed on the fixing frame; wherein the first wiring pattern for failure detection is configured to avoid being drawn on the second actuating beam. 
In the same field of endeavor, Tsukamoto teaches an actuator comprising a first and a second wiring for failure detection drawn on the actuation beams (para [0052], [0125], [0130] and [0132-0134] and Fig. 2: teaches first abnormality detector 50 to detect the abnormality of beams A4 and B4, and second abnormality detector 51 to 51 to detect any abnormality within the beams A1, A3, B1 and B3). Accordingly, it would have been obvious to one of ordinary skill in 
Regarding claim 10, the combination of Nakazono and Kitazawa teaches the actuator according to claim 9, except for wherein the first wiring pattern for failure detection is drawn on the first actuating beam and the second actuating beam. 
In the same field of endeavor, Tsukamoto teaches an actuator comprising a first and a second wiring for failure detection drawn on the actuation beams (para [0052], [0125], [0130] and [0132-0134] and Fig. 2: teaches first abnormality detector 50 to detect the abnormality of beams A4 and B4, and second abnormality detector 51 to 51 to detect any abnormality within the beams A1, A3, B1 and B3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a first and/or second wiring patter for failure detection drawn in the first and second actuating beam as taught by Tsukamoto in order to regulate the operational performance of the optical device by early detection of any failure may occur during the operation of the optical device. 
Regarding claim 11, the combination of Nakazono and Kitazawa teaches the actuator according to claim 10, except for wherein the first wiring pattern for failure detection includes a first wire and a second wire each of which is drawn on the first actuating beam and the second actuating beam, and the first wire and the second wire cross on the actuation object. 
In the same field of endeavor, Tsukamoto teaches an actuator comprising a first and a second wiring for failure detection drawn on the actuation beams (para [0052], [0125], [0130] and [0132-0134] and Fig. 2: teaches first abnormality detector 50 to detect the abnormality of 
Regarding claim 12, the combination of Nakazono and Kitazawa teaches the actuator according to claim 10, except for wherein the first wiring pattern for failure detection includes a first wire and a second wire each of which is drawn on the first actuating beam and the second actuating beam, and the first wire and the second wire are separated from each other. 
In the same field of endeavor, Tsukamoto teaches an actuator comprising a first and a second wiring for failure detection drawn on the actuation beams (para [0052], [0125], [0130] and [0132-0134] and Fig. 2: teaches first abnormality detector 50 to detect the abnormality of beams A4 and B4, and second abnormality detector 51 to 51 to detect any abnormality within the beams A1, A3, B1 and B3). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide a second wiring patter for failure detection drawn in the first and second actuating beam as taught by Tsukamoto in order to regulate the operational performance of the optical device by early detection of any failure may occur during the operation of the optical device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872